Granger, J.
— The property in controversy is thirty-five acres of standing corn, the plaintiff firm claiming it by virtue of a chattel mortgage made by one William Bell, who was the owner. The defendant’s claim is based upon an execution levy at the instance of Pritz & Adelsdorf, who are judgment creditors of Bell. In the district court the cause was tried without a jury, and when the plaintiff offered in evidence its mortgage, it was objected to on the ground that, because of a defective acknowledgment, the record thereof did not impart constructive notice. It is not necessary that we should consider the sufficiency of the acknowledgment. The mortgage was “admitted subject to objection.” To the ruling no exception was *520taken, without which, this court can not review the action of the district court. No other action seems to have been taken on the objection during the progress of the trial. The exception must be taken at the time of the decision. Code, section 2831; Nagel v. Guittar, 62 Iowa, 510. .With the mortgage in evidence, the testimony is such that the court could well find for the plaintiff as to the right of possession.
The district court gave judgment for the plaintiff for ten dollars as damages for wrongful detention of the property. It is urged that there is no evidence whatever to support the judgment for. damages. The amount of the judgment for damages is little more than nominal, and could very properly be found from the facts of the case, without testimony directed especially thereto. The judgment is aeeikmed.